DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizio et al. US Pat No 7,731,101 B2) in view of Takumah (US Pat No 9,173,514 B2).

an outer straw member (Fig. 1A) comprising: 
a lower portion comprising a bottom (101) of the outer straw member, 
an upper portion having a top (104) corresponding to a top of the outer straw member, and 
a mixing element (105), the mixing element having disposed between the lower portion (101) and the upper portion (104), and comprising a plurality of radially expandable and retractable vane members (109) orientated substantially parallel to each other along a longitudinal axis of the outer straw member, wherein each of said vane members is defined by two longitudinal slits (108), an upper hinge (106) attached to the outer straw member upper portion and a lower hinge (107) attached to the outer straw member lower portion; and 
an inner straw member (Fig. 1B) located internal to said outer straw member, the inner straw member having a bottom (102) and a top (103), the inner straw member having an overall length defined by a distance between said bottom and said top; 
wherein the lower portion (101) of the outer straw member is attached to the inner straw member at or near the bottom (102) of the inner straw member (col. 6, lines 28-31); 
the outer straw member movable relative to the inner straw member between a retracted position (Fig. 2A) and a deployed position (Fig. 2B) where a stop portion (col. 2, lines 57-63) of the inner straw member and the outer straw member engage with each other so that the mixing element vane members (109) radially extend away from the inner straw member and wherein the vane members (109) retract when the outer straw member is in its retracted position.
Fabrizio et al. does not show wherein the inner straw member has a stop portion positioned on an outer periphery of the inner straw member and the upper portion of outer straw member has a stop portion positioned on an inner periphery of the upper portion of the outer straw member and wherein the top of the inner straw member is coextensive with 
However, Takumah show a drinking straw including an outer straw member (Fig. 7A, 12) and an inner straw member (5) wherein the inner straw member has a stop portion (9) positioned on an outer periphery of the inner straw member (5) and the upper portion of outer straw member (12) has a stop portion (located on the inside of 12) positioned on an inner periphery of the upper portion of the outer straw member.
The substitution of one known element (stops as shown in Takumah) for another (means of stopping as shown in Fabrizio) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the stops shown in Takumah would have yielded predictable results, namely, stopping deployment of the radially expandable vein members in Fabrizio et al. to provide predetermined positions of deployment.
Fabrizio et al. discloses the claimed invention with the exception of specific dimensions for the top of the inner straw member.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the top of the inner straw member be coextensive with the top of the upper portion of the outer straw member when the outer straw member is in its retracted position since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note: Applicant has provided criticality for this feature, specifically lines 27-30 of page 6 through lines 1-3 of page 7 of applicant’s specification, however as the prior art functions in the exact same way without this specific feature, the prior art would appear to disprove applicant’s criticality of the claimed feature. 

Re claim 3, Fabrizio et al. as modified by Takumah disclose each vane member of said outer straw member has a width from about 1% to 3% of an overall length of the outer straw member (Fabrizio – col. 2, lines 25-29).
Re claim 4, Fabrizio et al. as modified by Takumah disclose the outer straw member and the inner straw member are fabricated from plastic (Fabrizio – col. 1, line 9).
Re claims 5 & 6, Fabrizio et al. as modified by Takumah disclose the lower portion of the outer straw member is attached to the inner straw member by crimping, gluing or sonic welding (Fabrizio – col. 6, lines 28-31).
As to the recited process of “crimping, gluing or sonic welding,” such is a product-by- process recitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (See MPEP 2113). Further, it is well known in the art to attach components by crimpling, gluing or sonic welding as cost-effective and expedient methods of manufacture.
Re claim 7, Fabrizio et al. as modified by Takumah show the stop portion (Takumah – Fig. 7B, 9) of the inner straw member comprises radially outwardly extending ridges and wherein the stop portion (Takumah – on the inside of 12) of the outer straw member comprises radially inwardly extending ridges (Takumah – col. 3, lines 47-48 and col. 4, lines 23-28).
Re claim 8, Fabrizio et al. as modified by Takumah show each vane member (Fabrizio - Fig. 2B, 109) has a crimped region (Fabrizio - 105) along a length of the vane members so as to facilitate radial extension of the vane member when the outer straw member is in the deployed position (Fabrizio - Fig. 2B).

Re claim 11, Fabrizio et al. as modified by Takumah show the inner member is solid (Fabrizio – Fig. 1B).
Re claims 12 & 13, Fabrizio et al. as modified by Takumah above disclose all aspects of the claimed invention but do not teach the inner member and outer member are fabricated from metal.
However, Takumah discloses the inner member and outer member are fabricated from metal (col. 4, lines 11-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the straw fabricated from metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, there appears to be no criticality present for this claim limitation.
Re claim 15, Fabrizio et al. as modified by Takumah show the crimpled region (Fabrizio – Fig. 2B, 105) of each vane member (Fabrizio – 109) is midway along a length of the vane member.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizio et al. US Pat No 7,731,101 B2).
Re claim 16, Fabrizio et al. show a drinking straw (Figs. 1A-2B) comprising: 
an outer straw member (Fig. 1A) comprising: 
a lower portion comprising a bottom (101) of the outer straw member, 
an upper portion having a top (104) corresponding to a top of the outer straw member, and 

an inner straw member (Fig. 1B) located internal to said outer straw member, the inner straw member having a bottom (102) and a top (103), the inner straw member having an overall length defined by a distance between said bottom and said top; 
wherein the lower portion (101) of the outer straw member is attached to the inner straw member at or near the bottom (102) of the inner straw member (col. 6, lines 28-31); 
wherein the outer straw member movable relative to the inner straw member between a retracted position (Fig. 2A) and a deployed position (Fig. 2B) where the mixing element vane members (109) radially extend away from the inner straw member and wherein the vane members (109) retract when the outer straw member is in its retracted position.
Fabrizio et al. does not show wherein the top of the inner straw member is coextensive with the top of the upper portion of the outer straw member when the outer straw member is in its retracted position.
Fabrizio et al. discloses the claimed invention with the exception of specific dimensions for the top of the inner straw member.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the top of the inner straw member be coextensive with the top of the upper portion of the outer straw member when the outer straw member is in its retracted position since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note: Applicant has provided criticality for this feature, specifically lines 27-30 of page 6 through lines 1-3 of page 7 of applicant’s specification, however as the prior art functions in the exact same way without this specific feature, the prior art would appear to disprove applicant’s criticality of the claimed feature. 
Re claim 17, Fabrizio et al. show each vane member (Fig. 2B, 109) has a crimped region (105) along a length of the vane members so as to facilitate radial extension of the vane member when the outer straw member is in the deployed position (Fig. 2B).
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments that the combination of Fabrizio in view of Takumah does not render the claimed invention obvious because the limitation “wherein the top of the inner straw member is coextensive with the top of the upper portion of the outer straw member when the outer straw member is in its retracted position” holds criticality as applicant has cited, this criticality being predicated on the idea that this claimed relative dimension provides for one-handed operation. Applicant further cites their specification for the discussion of the Fabrizio reference which also belongs to applicant, this discussion leading applicant to conclude that the vane member in the prior art would need to be removed from any liquid in which it is immersed in order to collapse the vanes. However, the fact that the straw in the prior art would need to be removed in order to be manipulated is of no consequence as neither the prior art nor applicant’s invention are claimed or described in conjunction with a beverage of any kind. As such, the fact that the vanes of the prior art would need to be directly manipulated in order to take the prior art straw from its deployed state to its retracted state does not preclude the idea of one-handed operation. Namely, using one’s fingers to both hold the straw and push in the vanes at the same time. Furthermore, if for instance a beverage were involved, the prior art straw of Fabrizio would .
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752